Name: Council Regulation (EC) NoÃ 248/2008 of 17 March 2008 amending Regulation (EC) NoÃ 1234/2007 as regards the national quotas for milk
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic geography;  processed agricultural produce;  agricultural policy
 Date Published: nan

 19.3.2008 EN Official Journal of the European Union L 76/6 COUNCIL REGULATION (EC) No 248/2008 of 17 March 2008 amending Regulation (EC) No 1234/2007 as regards the national quotas for milk THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas: (1) Annex IX to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (the single CMO Regulation) (1) sets down the national milk quotas for the seven 12-month periods commencing on 1 April 2008 within the milk quota system for production limitation. (2) Article 66(3) of Regulation (EC) No 1234/2007 provides that those quotas are fixed without prejudice to possible review in the light of the general market conditions and particular conditions in certain Member States. (3) The Council requested that the Commission undertake a market outlook report when the 2003 reforms of the common market organisation in milk and milk products had been fully implemented with a view to assessing the appropriateness of allocating additional quotas. (4) This report has been conducted and concluded the current situation of the Community and world markets and their projected situation in the period to 2014, warrant an additional increase in quota by 2 % to facilitate the production of more milk within the Community to help satisfy emerging market requirements for dairy products. (5) Therefore it is appropriate to increase all Member State quotas as shown in Annex IX of Regulation (EC) No 1234/2007 by 2 % from 1 April 2008. (6) Regulation (EC) No 1234/2007 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Point 1 of Annex IX to Regulation (EC) No 1234/2007 is hereby replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 2008. For the Council The President I. JARC (1) OJ L 299, 16.11.2007, p. 1. ANNEX 1. National quotas Member State Quantity (tonnes) Belgium 3 427 288,740 Bulgaria 998 580,000 Czech Republic 2 792 689,620 Denmark 4 612 619,520 Germany 28 847 420,391 Estonia 659 295,360 Ireland 5 503 679,280 Greece 836 923,260 Spain 6 239 289,000 France 25 091 321,700 Italy 10 740 661,200 Cyprus 148 104,000 Latvia 743 220,960 Lithuania 1 738 935,780 Luxembourg 278 545,680 Hungary 2 029 861,200 Malta 49 671,960 Netherlands 11 465 630,280 Austria 2 847 478,469 Poland 9 567 745,860 Portugal 1 987 521,000 Romania 3 118 140,000 Slovenia 588 170,760 Slovakia 1 061 603,760 Finland 2 491 930,710 Sweden 3 419 595,900 United Kingdom 15 125 168,940